Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
 
Status of the Claims
Amendment filed December 10, 2020 is acknowledged. New claims 36-37 have been added. Claims 18 and 30 have been amended. Non-elected Species, Claims 2-10 and 24-29 have been withdrawn from consideration. Claims 2-10 and 18-37 are pending. 
Action on merits of Elected Species, claims 18-23 and 30-37 follows. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2020 and November 10, 2020 were filed after the mailing date of the Notice of Appeal on July 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein the light-transmitting layer comprises an impurity element in the region” (amended claims 18 and 30); and “wherein the impurity element is nitrogen” (new claims 36-37) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

Applicant asserted that support for the new limitation can be found in ¶ [0077]. 
However, the elected Species #6, as shown in FIGs. 9A-B, does not have “nitrogen” or any impurity remotely resembling “nitrogen”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-22, 30-34 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI  et al. (JP. Pub. No. 2008166716) in view of RYU et al. (US. Pub. No. 2008/0296568) both of record.
With respect to claim 18, HAYASHI teaches a semiconductor device substantially as claimed including: 
a gate electrode layer (612); 
a gate insulating layer (613) over the gate electrode layer (612); 
an oxide semiconductor layer (614) comprising a first region (left), a channel formation region (middle), and a second region (right) over the gate insulating layer (613);
a layer (616) over and in direct contact with the first region (left) of the oxide semiconductor layer (614); 
an electrode (617) over and in electrical contact with the layer (616), the electrode (617) comprising at least one of a metal layer and a metal alloy layer; 
-5-Application Serial No. 15/228,457Attorney Docket No. 0756-11156an insulating layer (622) over the electrode (617) and the oxide semiconductor layer (614), the insulating layer (622) including an opening; and 
a light-transmitting layer (619) over the insulating layer (622),
wherein the light transmitting layer (619) comprises indium, 
wherein the channel formation region is provided between the first region (left) and the second region (right), 

wherein a region (616) where the light-transmitting layer (619) is in direct contact with the upper surface of the second region (right) of the oxide semiconductor layer (614) overlaps with the gate electrode layer (612). (See FIGs. 6-8). 

Thus, HAYASHI is shown to teach all the features of the claim with the exception of explicitly disclosing the light-transmitting layer comprises an impurity element in the region. 
However, RYU teaches a semiconductor device including: 
a region (26b) where a light-transmitting layer (23) is in direct contact with upper surface of the second region (right) of oxide semiconductor layer (22) overlaps with gate electrode layer (20), and
wherein the light-transmitting layer (23) comprises an impurity element in the region (26b). (See FIG. 4F).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the region of HAYASHI comprising the impurity element as taught by RYU to provide good ohmic contact.
 
With respect to claim 30, HAYASHI teaches a semiconductor device substantially as claimed including: 
a gate electrode layer (612); 

an oxide  semiconductor layer (614) comprising a first region (left),  a channel formation region (middle), and a second region (right) over the gate insulating layer (613); 
a layer (616) over and in direct contact with the first region (left) of the oxide semiconductor layer (614); 
an electrode (617) over and in electrical contact with the layer (614), the electrode comprising at least one of a metal layer and a metal alloy layer; 
-5-Application Serial No. 15/228,457Attorney Docket No. 0756-11156an insulating layer (622) over the electrode (617) and the oxide semiconductor layer (614), the insulating layer (622) including an opening; and 
a light-transmitting layer (619) over the insulating layer (622),
wherein a top surface of the light-transmitting layer (619) comprises a depression portion, 
wherein the light transmitting layer (619) comprises indium, 
wherein the channel formation region (middle) is provided between the first region (left) and the second region (right), and  
wherein the light-transmitting layer (619) is in contact with an upper surface of the second region (right) of the oxide semiconductor layer (614) in opening of the insulating layer, and
wherein a region (616) where the light-transmitting layer (619) is in direct contact with the upper surface of the second region (right) of the oxide semiconductor layer (614) overlaps with the gate electrode layer (612). (See FIG. 6-8). 

Thus, HAYASHI is shown to teach all the features of the claim with the exception of explicitly disclosing the light-transmitting layer comprises an impurity element in the region. 

a region (26b) where a light-transmitting layer (23) is in direct contact with upper surface of the second region (right) of oxide semiconductor layer (22) overlaps with gate electrode layer (20), and
wherein the light-transmitting layer (23) comprises an impurity element in the region (26b). (See FIG. 4F).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the region of HAYASHI comprising the impurity element as taught by RYU to provide good ohmic contact.

With respect to claims 19 and 31, the gate electrode layer (612) of HAYASHI or RYU  comprises at least one of a metal layer and a metal alloy layer.
With respect to claims 20 and 32, the light-transmitting layer (619) of HAYASHI (or 23b of RYU) is in direct contact with the gate insulating layer (613). 
With respect to claims 21 and 33, the light-transmitting layer (619) of HAYASHI and RYU overlaps the gate electrode layer (612). 
With respect to claims 22 and 34, the oxide semiconductor layer (614) of HAYASHI or RYU comprises In and O. 
With respect to claim 36-37, in view of RYU, the impurity element is nitrogen. (See ¶ [0068], plasma treatment includes nitrogen). 

Claim 23 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI ‘716 and RYU ‘568 as applied to claims 18 and 30 above, and further in view of AKIMOTO et al. (US Patent No. 7,674,650) of record.
HAYASHI and RYU teach the semiconductor device as described in claims 18 and 30 including a display portion, wherein the display portion comprises the semiconductor device as disclosed in claim 18 and 30 above. 
Thus, HAYASHI and RYU are shown to teach all the features of the claim with the exception of explicitly disclosing a housing.
However, AKIMOTO teaches a television including: 
a housing (9501); and 
a display portion (9502) incorporated in the housing (9501),
wherein the display portion (9502) comprises a semiconductor device As disclosed in claim 18 and 30 above. (See Fig. 12F).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of HAYASHI, in view of RYU, including the television having the display portion incorporate in the housing as taught by AKIMOTO to provide a consumer product, without departing from either.  
    
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829